DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “acting region” (claims 1, 19, and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 20 recites "a recording medium" and the applicant's specification as filed defines such medium in paragraph [0197]. The definition is open-ended and therefore covers also forms of transitory propagating signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamamori (US 20160011670) in view of Pinault et al. (US 20150153833).

As to claim 1, Kamamori discloses an information processing apparatus (Fig. 1(100)) comprising: a control unit (Fig. 1(101): CPU) configured to, on a basis of shape information of an operating body part (Fig. 2(303), Fig. 10B(501), [0054]) that performs an operation on an operation surface (Fig. 2(301): tabletop, Fig. 10B), the shape information being acquired from a captured image (Fig. 10B, [0054], [0070]), fix an acting region (Fig. 10B: hatched area) on which the operation by the operating body part acts ([0054]). 
Kamamori does not expressly teach setting a parameter to be used for a determination as to the operation in the acting region.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamamori’s information processing apparatus by incorporating Pinault’s idea of setting a parameter to be used for a determination of operation in order to improve gesture recognition and activation process. 

As to claim 2, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 1, further comprising: an operation recognition unit configured to recognize a type of the operation, on the basis of the shape information, wherein the control unit fixes the acting region and sets the parameter, as to the recognized type of the operation (Pinault: Fig. 2, Fig. 3a-3f, [0053], [0076] – [0068], [0081] – [0082]).  

As to claim 3, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 2, wherein the operating body part comprises a site of a user's body (Kamamori: Fig. 2(303), [0028]: other parts (for example, fingers and legs)).  

As to claim 4, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 3, wherein the operating body part comprises 

As to claim 5, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 4, wherein the operation includes a touch operation (Kamamori: Fig. 2, [0032]: touching a GUI object).  

As to claim 6, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 5, wherein the control unit fixes, as the acting region, at least one of a tip of any one of multiple fingers, a center of gravity of the entire fingers, or a center of gravity of the entire hand (Kamamori: [0057]: center of gravity, Pinault: [0038], [0051], [0059]: finger tips, hand tips, center of mass of the hand, or palm center).  

As to claim 7, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 6, wherein the control unit sets, as the parameter, a valid range where the operation in the acting region acts on the operation surface (Pinault: Fig. 2, Fig. 3a-3f, [0053], [0076] – [0068], [0081] – [0082]).  



As to claim 9, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 8, wherein the control unit further sets, as the parameter, a threshold value of a distance between the acting region and the operation surface at a time when the operation in the acting region acts on the operation surface (Pinault: Fig. 2, Fig. 3a-3f, [0053], [0076] – [0068], [0081] – [0082]).  

As to claim 10, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 4, wherein the operation includes a dragging operation (Pinault: [0049]: drag).  

As to claim 11, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 10, wherein the control unit fixes, as the acting region, at least one of a tip of any one of multiple fingers, a center of gravity of the entire fingers, or a center of gravity of the entire hand (Kamamori: [0057]: center of gravity, Pinault: [0038], [0051], [0059]: finger tips, hand tips, center of mass of the hand, or palm center).  

As to claim 12, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 11, wherein the control unit sets, as the 

As to claim 16, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 1, wherein the control unit fixes the acting region and sets the parameter on a basis of the shape information and posture information of the operating body part, the posture information being acquired from the captured image (Kamamori: Fig. 2(303), [0028]: other parts (for example, fingers and legs)).  

As to claim 17, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 1, further comprising: an execution control unit configured to control execution of processing according to the operation in the acting region, on a basis of the parameter (Pinault: [0053], [0059]).  

As to claim 18, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 17, wherein the execution control unit controls a display according to the operation in the acting region, on the basis of the parameter (Kamamori: Fig. 15, Pinault: Fig. 2, Fig. 3a-3f).  

As to claim 19, it is the operation performed by the apparatus of claim 1. Please see claim 1 for detail analysis. 

As to claim 20, it is a computer program stored in a medium that causes the apparatus of claim 1 to perform its function. Please see claim 1 for detail analysis. 

9.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamamori (US 20160011670) in view of Pinault et al. (US 20150153833) and in further view of Sato (US 20160093055).

As to claim 13, Kamamori (as modified by Pinault) teach the information processing apparatus according to claim 4, wherein the operation includes different  operations (Kamamori: Fig. 9: pointing with incline, [0057]: swiping, Pinault: Fig. 6, [0049]: drag).  
Kamamori (as modified by Pinault) do not explicitly teach the operation includes a turn operation. 
Sato teaches the operation includes a turn operation (Fig. 20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus of Kamamori (as modified by Pinault) by Sato’s idea of including a turn operation in order to provide user more flexibility. 

As to claim 14, Kamamori (as modified by Pinault and Sato) teach the information processing apparatus according to claim 13, wherein the control unit fixes, as the acting region, at least one of a line segment between tips of two fingers, a line two finger tips; one finger tip and the hand tip, preferably, for example, the thumb as it is ergonomically opposed to the finger tip; one finger tip and the palm center of the hand, Sato: Fig. 20).  

As to claim 15, Kamamori (as modified by Pinault and Sato) teach the information processing apparatus according to claim 14, wherein the control unit sets, as the parameter, a multiple of a55SYP330547WO01 turn angle of the acting region at a time when a turn of the acting region about a normal direction of the operation surface acts on the operation surface (Pinault: Fig. 6, [0059], Sato: Fig. 20).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628